           Case 1:20-cv-02468-PGG-SLC Document 54
                                               56 Filed 08/31/21
                                                        09/01/21 Page 1 of 1




                                                              August 31, 2021
BY ECF
Hon. Sarah L. Cave
United States Magistrate Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

        Re: Rachel Bell v. JPMorgan Chase Bank, N.A., and Jones Lang LaSalle Americas, Inc.
            Case no. 20-cv-02468(PGG)(slc)

Dear Judge Cave,
        This firm represents Plaintiff in the action referenced above. This letter is respectfully submitted
to seek an extension of time to respond to Defendant JP Morgan Chase’s letter of August 27, 2021 (Dkt.
50) and a commensurate continuance of the conference scheduled for September 10 at 12:00 noon.
       Defendant’s letter was filed at 3:04 PM on Friday, when I was not in the office. I did not see the
ECF notice until yesterday. My associate assigned to the case, Andrew Padover, Esq., due to an oversight,
had not filed a notice of appearance, so he did not receive the notice. And my calendar clerk who receives
copies of my ECF notices, Ms. Strong, is on vacation. Additionally, although the letter indicates at the
bottom that it was being emailed to me and Mr. Padover, neither of us received such an email from defense
counsel. I wish to note, though, that defense counsel Lindsay Kalick, Esq. has acknowledged and
apologized for this omission.
        Due to the press of other matters, including a deposition today that I am in the middle of as I am
writing this, and a brief due in the D.C. Circuit tomorrow, I find that additional time is required to properly
respond to Defendant’s letter.
      Plaintiff respectfully requests that the deadline for responding to the letter be moved to Friday
September 10, and that the conference be continued to a later date at the court’s convenience.
        Defense counsel Ms. Kalick has consented to this application.
        Plaintiff thanks the Court for its courtesies in this matter.

Plaintiff's request at ECF No. 54 is GRANTED. Plaintiff shall file her response to Defendant JPMorgan Chase
Bank N.A.'s letter-motion (ECF No. 49) by SeptemberRespectfully
                                                        10, 2021. The    telephone conference currently
                                                                      yours,
scheduled for September 10, 2021 is ADJOURNED to Wednesday, September 15, 2021 at 2:00 pm. The
parties are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.
                                                       Robert J. Tolchin
The
 cc. Clerk  of Court
     All counsel  of is respectfully
                     record  by ECFdirected to close ECF No. 54.

SO ORDERED       9/1/2021
